Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present application is a continuation of parent application no. 16/505,434.
	Currently, claims 1-20 are pending an examined below.

Information Disclosure Statement (IDS)
	Three information disclosure statements submitted on 01/04/2021 ("01-04-21 IDS"), 03/11/2021 ("03-11-21 IDS") and 12/22/2021 ("12-22-21 IDS") are in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: [[METHOD FOR MANUFACTURING]] A SEMICONDUCTOR DEVICE ASSEMBLY WITH THROUGH-MOLD COOLING CHANNEL FORMED IN ENCAPSULANT

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, claim 2 is indefinite, because the Applicant’s use of the term "relatively large" fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term "relatively large" is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art may have differing views of what the term "relatively large" encompasses. Thus, the Applicants have not provided requisite notice of about "relatively large" encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0069635 A1 to Kim et al. ("Kim") (cited in the 01-04-21 IDS).
Fig. 7 of Kim has been provided to support the rejection below:


    PNG
    media_image2.png
    273
    337
    media_image2.png
    Greyscale


Regarding independent claim 1, Kim teaches a semiconductor device assembly (see Fig. 7), comprising:
a first semiconductor die 200 including a base region A1 and a peripheral region A2 adjacent to the base region A1 (para [0044] - "The first semiconductor chip 200 may have a top surface 200a including a chip region A1 and a heat-transfer region A2."; see Fig. 7), the peripheral region A2 having an integrated circuit 201 (para [0045] - "For example, the heat source 201 may be a central processing unit (CPU) or a circuit constituting the CPU.");
at least one second semiconductor die 300 or 400 over the base region A1 (para [0046] - "The second semiconductor chip 300 may be provided on the top surface 200a of the first semiconductor chip 200."; para [0067] - "a third semiconductor chip 400"); and
a thermal transfer device 610, 500, 630, 600, 210 (para [0049]- "A heat-transfer layer 630 may be disposed between the second semiconductor chip 300 and the heat-dissipating part 600."; para [0048] - "The heat-pathway pattern 610 may include a material, whose thermal conductivity is higher than that of the mold layer 500. For example, the heat-pathway pattern 610 may include a conductive material and/or an adhesive polymer. The conductive material may include at least one of aluminum (Al), tin (Sn), copper (Cu)..."; para [0042] - "a lower-heat transfer pattern 210") attached to the first semiconductor die 200 and the at least one second semiconductor die 300 or 400, the thermal transfer device 610, 500, 630, 600, 210 including an encapsulant 500 surrounding the at least one second semiconductor die 300 or 400, a via formed in the encapsulant 500 that at least partially defines a cavity (a via or a cavity is the volume of the mold layer 500 within which the heat-pathway pattern 610 occupies.) above the peripheral region A2 of the first semiconductor die 200, and a thermal conductor 610 or 610, 210 at least partially filling the cavity (see Fig. 7).
Regarding claim 2, Kim teaches the integrated circuit 201 that generates relatively large amounts of heat during operation (para [0048] - "When heat is generated from the heat source 201 of the first semiconductor chip 200, the heat may be easily transferred to the heat-dissipating part 600 through the lower heat-transfer pattern 210 and the heat-pathway pattern 610.").
Regarding claim 3, Kim teaches the peripheral region A2 of the first semiconductor die 200 is coupled to the thermal conductor 610 includes an active surface (top surface of the die 200) that is in direct contact with the thermal conductor 610, 210.
Regarding claim 4, Kim teaches the peripheral region A2 of the first semiconductor die 200 is coupled to the thermal conductor 610 through an interface material 210 configured to provide a thermally conductive path (para [0042] - "a lower-heat transfer pattern 210"). 
Regarding claim 5, Kim teaches the interface material 210 that includes a conductive liner (An interfacial layer of the lower-heat transfer pattern 210 can be reasonably considered as a liner that is capable of conducting heat. According to para [0047], the lower heat-transfer pattern 210 may include metals likes copper. Copper inherently has an interfacial layer that can be considered as a conductive liner.).
Regarding claim 9, Kim teaches the thermal conductor 610 that includes a solid fill material (para [0048]).
Regarding claim 10, Kim teaches the solid fill material that includes a metal core attached to a contact pad 210 of the peripheral region A2. 
Regarding claim 12, Kim teaches the cavity that includes a hole corresponding to the integrated circuit 201 or one trench that extends along corresponding sides of the at leas one semiconductor die 200 or 200, 300. 
Regarding claim 13, Kim teaches the thermal transfer device 610, 500, 630, 600, 210 that further includes a heat dissipator 600 and/or 630 coupled to an upper surface of the encapsulant 500. 

Regarding independent claim 14, Kim teaches a semiconductor device assembly (see Fig. 7), comprising:
a plurality of semiconductor dies 200, 300, 400 (para [0046] - "The second semiconductor chip 300 may be provided on the top surface 200a of the first semiconductor chip 200."; para [0067] - "a third semiconductor chip 400") including a first die 200 and a stack of dies 300, 400 on the first die 200, wherein the first die 200 includes a peripheral region A2 having an integrated circuit 201 (para [0044] - "The first semiconductor chip 200 may have a top surface 200a including a chip region A1 and a heat-transfer region A2."; see Fig. 7; para [0045] - "For example, the heat source 201 may be a central processing unit (CPU) or a circuit constituting the CPU."); 
an encapsulant 500 (para [0048] - "The heat-pathway pattern 610 may include a material, whose thermal conductivity is higher than that of the mold layer 500.") at least partially encapsulating the plurality of semiconductor dies 200, 300, 400, wherein the encapsulant 500 includes an upper surface (para [0067] - "Alternatively, the mold layer 500 may extend between the third semiconductor chip 400 and the heat-transfer layer 630 and cover the top surface 400a of the third semiconductor chip 400.") above the stack of second dies 300, 400 and a cavity (a via or a cavity is the volume of the mold layer 500 within which the heat-pathway pattern 610 occupies.) extending between the peripheral region A2 and the upper surface of the encapsulant 500; and
a thermal conductor 610 at least partially filling the cavity. 
Regarding claim 17, Kim teaches a heat dissipator 630 and/or 600 (para [0049]- "A heat-transfer layer 630 may be disposed between the second semiconductor chip 300 and the heat-dissipating part 600."; para [0048] - "The heat-pathway pattern 610 may include a material, whose thermal conductivity is higher than that of the mold layer 500. For example, the heat-pathway pattern 610 may include a conductive material and/or an adhesive polymer. The conductive material may include at least one of aluminum (Al), tin (Sn), copper (Cu)..."; para [0042] - "a lower-heat transfer pattern 210") attached to the upper surface, wherein:
the thermal conductor 610 provides a first thermally conductive path from the first die to the heat dissipator; and
the stack of second dies 300, 400 provides a second thermally conductive path from the first die 200 to the heat dissipator 630 and/or 600. 

Regarding independent claim 20, Kim teaches a semiconductor device assembly (see Fig. 7), comprising:
a logic die 200 (para [0045] - "The first semiconductor chip 200 may include...a logic circuit") including a base region A1 and a peripheral region A2 adjacent to the base region A1 (para [0044] - "The first semiconductor chip 200 may have a top surface 200a including a chip region A1 and a heat-transfer region A2."; see Fig. 7), the peripheral region A2 having an integrated circuit 201 (para [0045] - "For example, the heat source 201 may be a central processing unit (CPU) or a circuit constituting the CPU.");
at least one memory die 300 and/or 400 (para [0046] - "The second semiconductor chip 300 may include...a memory circuit.") over the base region A1 (para [0046] - "The second semiconductor chip 300 may be provided on the top surface 200a of the first semiconductor chip 200."; para [0067] - "a third semiconductor chip 400"); and
a thermal transfer device 610, 500, 630, 600, 210 (para [0049]- "A heat-transfer layer 630 may be disposed between the second semiconductor chip 300 and the heat-dissipating part 600."; para [0048] - "The heat-pathway pattern 610 may include a material, whose thermal conductivity is higher than that of the mold layer 500. For example, the heat-pathway pattern 610 may include a conductive material and/or an adhesive polymer. The conductive material may include at least one of aluminum (Al), tin (Sn), copper (Cu)..."; para [0042] - "a lower-heat transfer pattern 210") attached to the logic die 200 and the at least one memory die 300 and/or 400, the thermal transfer device 610, 500, 630, 600, 210 including:
an encapsulant 500 encapsulating the logic die 200 and the at least one memory die 300 and/or 400, the encapsulant having an upper surface (para [0067] - "Alternatively, the mold layer 500 may extend between the third semiconductor chip 400 and the heat-transfer layer 630 and cover the top surface 400a of the third semiconductor chip 400.") above the at least one memory die 300 and/or 400, a cavity (a via or a cavity is the volume of the mold layer 500 within which the heat-pathway pattern 610 occupies.) formed above the peripheral region A2, and a thermal conductor 610 or 610, 210 at least partially filling the cavity (see Fig. 7); and 
a heat dissipator 600 and/or 630 coupled to the upper surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Pub. No. US 2018/0080685 A1 to Schon ("Schon").
	Regarding claim 8, Kim does not specifically disclose that the thermal conductor 610 includes a working fluid.	
However, Schon teaches that heat pipes with working fluid using microchannel heat absorbers provide substantially more cooling than a pin-fin cooler (para [0074]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device assembly of Kim replacing the solid fill material of the thermal conductor with a system of heat pipes with working fluid as taught by Schon so as to substantially improve the cooling over using just a thermal pin-fin type cooler (Schon, para [0074]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of examiner's first assertion of official notice.
Regarding claim 18, Kim teaches that each of the dies 300, 400 can be mounted in a flip-chip bonding manner using a solder ball or a conductive bump (para [0046]; para [0064). 
However, Kim does not teach an underfill material between each of the second dies 300, 400 and between the first die 200 and the bottom second die 300 of the stack 300, 400.
Examiner asserts a first official notice of the fact that using an underfill material in flip-chip bonding is well known in the semiconductor art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kim by using an underfill material in the flip-chip bonded dies 300, 400 as it has been asserted to been a well-known fact by the first official notice so as to help keep the solder balls or conductive bumps from delaminating.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of examiner's second assertion of official notice.
Regarding claim 19, Kim does not teach an underfill material between each of the second dies 300, 400 and between the first die 200 and the bottom second die 300 of the stack 300, 400 to the extent that the underfill material forms a fillet that extends outwardly or pass the stack of second dies in an area proximate (near) the peripheral region of the first die.
Examiner asserts a second official notice of the fact that using an underfill material in flip-chip bonding such that the underfill material forms a fillet that extends pass a stack of dies is well known in the semiconductor art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kim by using an underfill material in the flip-chip bonded dies 300, 400 such that the underfill material forms a fillet that extends pass the stack of second dies in an area near the peripheral region of a first die as it has been asserted to been a well-known fact by the second official notice so as to help keep the solder balls or conductive bumps from delaminating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of the Parent Patent No. US 9,960,150 B2 ("  '150 Parent Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1-18 of the '150 Parent Patent is at least substantially the same with that of claims 1-20 of the present application.  
	Regarding claims 1-20 of the present application, claims 1-18 of the '150 Parent Patent is narrower or substantially the same in scope as the claims 1-20 of the present application.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1 and the intervening claims 4 and 5, or the base claim 1 is amended to include all of the limitations of claim 6 and the intervening claims 4 and 5; and the pending non-statutory double patenting rejection is successfully traversed. 
Claim 7 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1 and the intervening claim 4, or the base claim 1 is amended to include all of the limitations of claim 7 and the intervening claim 4; and the pending non-statutory double patenting rejection is successfully traversed. 
Claim 11 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1 and the intervening claims 9 and 10, or the base claim 1 is amended to include all of the limitations of claim 11 and the intervening claims 9 and 10; and the pending non-statutory double patenting rejection is successfully traversed. 
Claim 15 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 14, or the base claim 14 is amended to include all of the limitations of claim 15; and the pending non-statutory double patenting rejection is successfully traversed. 
Claim 16 is rejected, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 14, or the base claim 14 is amended to include all of the limitations of claim 16; and the pending non-statutory double patenting rejection is successfully traversed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Pub. No. US 2019/0148345 A1 to Park
Patent No. US 8,586,465 B2 to Liu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        22 October 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.